            Case 1:21-cv-06836-AJN Document 8 Filed 09/16/21 Page 1 of 1


                                                                                    9/16/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Chen,

                          Plaintiff,
                                                                               21-cv-06836 (AJN)
                  –v–
                                                                                     ORDER
  Mayorkas et al,

                          Defendants.



ALISON J. NATHAN, District Judge:

          This case has been assigned to me for all purposes. It is hereby ORDERED that a

response to the application for writ of mandamus be filed within two weeks of this order. It is

further ORDERED that the reply be filed no later than one week from when the response is due.


       SO ORDERED.

 Dated: September 16, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
